
	
		II
		Calendar No. 996
		110th CONGRESS
		2d Session
		S. 3051
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to study the
		  suitability and feasibility of designating the site of the Battle of Camden in
		  South Carolina, as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Battle of Camden Study
			 Act.
		2.FindingsCongress finds that—
			(1)the Battle of
			 Camden, which was fought on August 16, 1780, was a significant defeat for the
			 Americans in the Revolutionary War;
			(2)Camden was an
			 essential point of control for both the British and American armies in the
			 Southern Campaign because—
				(A)the British used
			 Camden as—
					(i)a logistical base
			 for the invasion of North Carolina; and
					(ii)a key recruitment
			 and organizing point for Loyalists in South Carolina; and
					(B)the Americans
			 viewed Camden as the key to retaking South Carolina;
				(3)Major General
			 Horatio Gates, commander of the American Southern Command, led an army of
			 approximately 3,700 against Camden, which was defended by British General Lord
			 Charles Cornwallis with an army of approximately 2,200;
			(4)the Battle of
			 Camden was one of the largest field battles of the Revolutionary War with both
			 armies using a combination of infantry, cavalry, and artillery units;
			(5)soldiers from
			 South Carolina, Georgia, North Carolina, Virginia, Maryland, Delaware, New
			 Jersey, and New York participated in the battle;
			(6)68 British
			 soldiers and hundreds of Americans died in the Battle of Camden;
			(7)many of the
			 soldiers killed in the Battle of Camden were buried in unmarked graves at the
			 battlefield site;
			(8)the lessons
			 learned by the Americans at the Battle of Camden sowed the seeds for the
			 eventual American victory in the Revolutionary War 14 months later;
			(9)in 1962, the site
			 of the Battle of Camden was designated as a National Historic Landmark;
			(10)development
			 interests that are rapidly changing the use of surrounding land from forestry
			 to residential and commercial use threaten the site of the Battle of
			 Camden;
			(11)in 2002, the
			 Palmetto Conservation Foundation acquired and preserved 310 acres at the core
			 of the Battle of Camden;
			(12)Historic Camden,
			 an affiliated area of the National Park System—
				(A)is located
			 approximately 6 miles from the site of the Battle of Camden;
				(B)was a colonial
			 village founded in the 1730s;
				(C)was occupied by
			 Lord Cornwallis from June 1780 to May 1781; and
				(D)was one of the few
			 frontier settlements at which 2 Revolutionary War battles were fought;
			 and
				(13)a March 2003
			 National Park Service reconnaissance study concluded that further evaluation of
			 the Battle of Camden and Historic Camden as a potential addition to the
			 National Park System was warranted.
			3.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Study
			 areaThe term study area means—
				(A)the site of the
			 Battle of Camden fought in South Carolina on August 16, 1780; and
				(B)the site of
			 Historic Camden, South Carolina, which is a National Park System Affiliated
			 Area.
				4.Battle of camden
			 study
			(a)In
			 generalThe Secretary shall conduct a study of the study area to
			 evaluate—
				(1)the national
			 significance of the study area; and
				(2)the suitability
			 and feasibility of designating the study area as 1 or more units of the
			 National Park System.
				(b)CriteriaIn
			 conducting the study required under subsection (a), the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System under section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(c)ContentsThe
			 study required under subsection (a) shall—
				(1)determine the
			 suitability and feasibility of designating the study area as 1 or more units of
			 the National Park System;
				(2)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the study area; and
				(3)identify
			 alternatives for the management, administration, and protection of the study
			 area.
				(d)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report that describes the findings, conclusions, and
			 recommendations of the study.
			
	
		1.Short titleThis Act may be cited as the
			 National Park Service Special Resource
			 Studies and Technical Corrections Act of 2008.
		2.Special resource
			 studies
			(a)Battle of camden
			 special resource study
				(1)In
			 generalThe Secretary shall complete a special resource study of
			 the site of the Battle of Camden fought in South Carolina on August 16, 1780,
			 and the site of Historic Camden, which is a National Park System Affiliated
			 Area, to determine—
					(A)the suitability and
			 feasibility of designating the sites as a unit or units of the National Park
			 System; and
					(B)the methods and means for
			 the protection and interpretation of these sites by the National Park Service,
			 other Federal, State, or local government entities or private or non-profit
			 organizations.
					(2)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
				(3)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this subsection, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
					(A)the results of the study;
			 and
					(B)any recommendations of
			 the Secretary.
					(b)Fort San Gerónimo
			 Special Resource Study
				(1)DefinitionsIn this subsection:
					(A)Fort san
			 gerónimoThe term Fort San Gerónimo (also known as
			 Fortín de San Gerónimo del Boquerón) means the fort and grounds
			 listed on the National Register of Historic Places and located near Old San
			 Juan, Puerto Rico.
					(B)Related
			 resourcesThe term related resources means other
			 parts of the fortification system of old San Juan that are not included within
			 the boundary of San Juan National Historic Site, such as sections of the City
			 Wall or other fortifications.
					(2)Study
					(A)In
			 generalThe Secretary shall complete a special resource study of
			 Fort San Gerónimo and other related resources, to determine—
						(i)the suitability and
			 feasibility of including Fort San Gerónimo and other related resources in the
			 Commonwealth of Puerto Rico as part of San Juan National Historic Site;
			 and
						(ii)the methods and means
			 for the protection and interpretation of Fort San Gerónimo and other related
			 resources by the National Park Service, other Federal, State, or local
			 government entities or private or non-profit organizations.
						(B)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(3)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this subsection, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
					(A)the results of the study;
			 and
					(B)any recommendations of
			 the Secretary.
					3.Technical
			 corrections
			(a)Gaylord Nelson
			 Wilderness
				(1)RedesignationSection
			 140 of division E of the Consolidated Appropriations Act, 2005 (16 U.S.C. 1132
			 note; Public Law 108–447), is amended—
					(A)in subsection (a), by
			 striking Gaylord A. Nelson and inserting Gaylord
			 Nelson; and
					(B)in subsection (c)(4), by striking
			 Gaylord A. Nelson Wilderness and inserting Gaylord Nelson
			 Wilderness.
					(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Gaylord A. Nelson Wilderness shall be
			 deemed to be a reference to the Gaylord Nelson
			 Wilderness.
				(b)Arlington House land
			 transferSection 2863(h)(1)
			 of Public Law 107–107 (115 Stat. 1333) is amended by striking the George
			 Washington Memorial Parkway and inserting Arlington House, The
			 Robert E. Lee Memorial,.
			(c)Cumberland Island
			 WildernessSection 2(a)(1) of
			 Public Law 97–250 (16 U.S.C. 1132 note; 96 Stat. 709) is amended by striking
			 numbered 640/20,038I, and dated September 2004 and inserting
			 numbered 640/20,038K, and dated September 2005.
			(d)Petrified Forest
			 boundarySection 2(1) of the
			 Petrified Forest National Park Expansion Act of 2004 (16 U.S.C. 119 note;
			 Public Law 108–430) is amended by striking numbered 110/80,044, and
			 dated July 2004 and inserting numbered 110/80,045, and dated
			 January 2005.
			(e)Commemorative Works
			 ActChapter 89 of title 40,
			 United States Code, is amended—
				(1)in section 8903(d), by
			 inserting Natural before Resources;
				(2)in section 8904(b), by
			 inserting Advisory before Commission; and
				(3)in section
			 8908(b)(1)—
					(A)in the first sentence, by
			 inserting Advisory before Commission; and
					(B)in the second sentence,
			 by striking House Administration and inserting Natural
			 Resources.
					(f)Captain John Smith
			 Chesapeake National Historic TrailSection 5(a)(25)(A) of the National Trails
			 System Act (16 U.S.C. 1244(a)(25)(A)) is amended by striking The John
			 Smith and inserting The Captain John Smith.
			(g)Delaware National
			 Coastal Special Resource StudySection 604 of the Delaware
			 National Coastal Special Resources Study Act (Public Law 109–338; 120 Stat.
			 1856) is amended by striking under section 605.
			(h)Use of recreation
			 feesSection 808(a)(1)(F) of the Federal Lands Recreation
			 Enhancement Act (16 U.S.C. 6807(a)(1)(F)) is amended by striking section
			 6(a) and inserting section 806(a).
			(i)Crossroads of the
			 American Revolution National Heritage AreaSection 297F(b)(2)(A)
			 of the Crossroads of the American Revolution National Heritage Area Act of 2006
			 (Public Law 109–338; 120 Stat. 1844) is amended by inserting
			 duties before of the.
			(j)Cuyahoga Valley
			 National ParkSection 474(12) of the Consolidated Natural
			 Resources Act of 2008 (Public Law 1110–229; 122 Stat. 827) is amended by
			 striking Cayohoga each place it appears and inserting
			 Cuyahoga.
			(k)Pennsylvania Avenue
			 National Historic Site
				(1)Name on
			 mapSection 313(d)(1)(B) of the Department of the Interior and
			 Related Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat.
			 1321–199; 40 U.S.C. 872 note) is amended by striking map entitled
			 Pennsylvania Avenue National Historic Park, dated June 1, 1995,
			 and numbered 840–82441 and inserting map entitled
			 Pennsylvania Avenue National Historic Site, dated August 25,
			 2008, and numbered 840–82441B.
				(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Pennsylvania Avenue National Historic Park shall be deemed
			 to be a reference to the Pennsylvania Avenue National Historic
			 Site.
				
	
		September 16, 2008
		Reported with an amendment
	
